        Case 5:19-cv-01445-DEP Document 18 Filed 02/09/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK

                           JUDGMENT IN A CIVIL CASE

Sherrie Ann Carter
            Plaintiff(s)
       vs.                               CASE NUMBER: 5:19-cv-1445 (DEP)

Commissioner of Social Security
          Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: ORDERED, as follows:
1) Plaintiff’s motion for judgment on the pleadings is GRANTED.
2) The Commissioner’s determination that plaintiff was not
disabled at the relevant times, and thus is not entitled to benefits under the
Social Security Act, is VACATED.
3) The matter is hereby REMANDED to the Commissioner,
without a directed finding of disability, for further proceedings consistent
with this determination.
4) The Clerk is respectfully directed to enter judgment, based
upon this determination, remanding the matter to the Commissioner
pursuant to sentence four of 42 U.S.C.§405(g).

All of the above pursuant to the order of the Honorable David E. Peebles, dated the 9th
day of February, 2021.

DATED: February 9, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
